November 4, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549-4720 Re: American Century World Mutual Funds, Inc. (the "Registrant") 1933 Act File No. 033-39242 1940 Act File No. 811-06247 Ladies and Gentlemen: Pursuant to Rule 497(e) under the Securities Act of 1933, the aforementioned Registrant hereby submits for filing interactive data relating to the supplement filed with the Securities and Exchange Commission on October 31, 2011 under Rule 497(e) (Accession No. 0000872825-11-000015) to the International Value Fund prospectus dated April 1, 2011. The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T, General Instruction C.3.(g) of Form N-1A, and Rule 497(e). If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3226. Sincerely, /s/Kathleen Gunja Nelson Kathleen Gunja Nelson Assistant Secretary EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit –101.INS XBRL Instance Document Exhibit –101.SCH XBRL Taxonomy Extension Schema Document Exhibit –101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit –101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit –101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 1
